PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Robinson, Steven, R.
Application No. 15/846,387
Filed: 19 Dec 2017
For: Durable joint seal system with flexibly attached cover plate

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition under 37 CFR 1.78(e), filed November 3, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of priority to the prior-filed nonprovisional applications listed in the concurrently filed Application Data Sheet (“ADS”). 

The petition under 37 CFR 1.78(e) is DISMISSED 

In order to correct the patent to include the benefit claim, a petition for acceptance of delayed benefit claim is necessary since the benefit claim was not submitted during the pendency.  See 37 CFR 1.78(d)(3)(i).  Because the grant of the petition would not cause the patent to be subject to a different statutory framework or result in a later filing date, applicant is able to obtain a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323 to correct the patent.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


This petition does not meet requirement (1) above. 

Regarding (1) above: The reference in the ADS is not acceptable because the benefit information in Application No. 15/702,211 has not been corrected.  There is no limit to the number of prior applications through which a chain of copendency may be traced to obtain the benefit of the filing date of the earliest of a chain of prior copending applications. See In re Henriksen, 399 F2.d 253, 158 USPQ 224 (CCPA 1968).  However, appropriate references must be made in each intermediate application in the chain of prior applications.

A petition under 37 CFR 1.78(e) in Application No. 15/702,211, filed August 10, 2021, was dismissed on January 4, 2022. 

A delayed benefit petition cannot be granted in this application until the benefit information in Application No. 15/702,211 is corrected via petition.

Petitioner is encouraged to correct the benefit information in Application No. 15/702,211 via renewed petition and then pursue correction of the benefit information in this application via renewed petition.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
	                        ATTN: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

Registered users may reply via EFS-Web.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3230. 


/SHIRENE W BRANTLEY/Attorney Advisor, OPET